FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 December 13, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    DAVID ARCH COOK,

                Plaintiff-Appellant,

    v.                                                   No. 11-4090
                                                 (D.C. No. 2:10-CV-00278-DB)
    CENTRAL UTAH CORRECTIONAL                              (D. Utah)
    FACILITY; OFFICER SIMPSON,
    SMU; SWAT TEAM, CUCF - SMU;
    LIEUTENANT JOHNSON, SMU,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.



         After David Cook, a Utah state prisoner, brought this pro se § 1983 action

against prison officials, the district court found his complaint legally deficient

and ordered him to amend it. The court detailed the deficiencies it saw in the

complaint and sent Mr. Cook a “Pro Se Litigant Guide,” as well as a blank-form


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
civil rights complaint, all to help him remedy the problem. At the same time, the

court warned that if Mr. Cook failed to amend his complaint it would dismiss the

case without further notice.

      Mr. Cook did not heed the warning. Instead of amending his complaint, he

filed motion after motion seeking (among other things) discovery and the

appointment of counsel.

      Even so, the district court didn’t immediately dismiss the case but instead

gave Mr. Cook a second chance. Among other things, the court issued a new

order repeating the complaint’s deficiencies and directing Mr. Cook to show

cause why his complaint should not be dismissed. Only after Mr. Cook didn’t file

a timely reply to the show cause order did the court issue an order dismissing his

complaint both for failing to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii),

and for failing to follow court orders under Fed. R. Civ. P. 41(b).

      Mr. Cook now appeals this decision, but he cannot do so successfully.

Rule 41(b) expressly authorizes district courts to dismiss a lawsuit when a litigant

fails to follow court orders. See Rogers v. Andrus Transp. Servs., 502 F.3d 1147,

1151 (10th Cir. 2007). We review a dismissal under Rule 41(b) for an abuse of

discretion, asking whether the district court made “a clear error of judgment or

exceed[ed] the bounds of permissible choice in the circumstances.” Ecclesiastes

9:10-11-12, Inc. v. LMC Holding Co., 497 F.3d 1135, 1143 (10th Cir. 2007)

(quotation marks omitted).

                                        -2-
      There was no such abuse here. The district court spent a considerable

amount of time with this matter, reviewed at least twelve motions, granted several

extensions of time, and issued at least five orders, not including the challenged

order of dismissal. Meanwhile, Mr. Cook repeatedly ignored the court’s

directions and the instructions contained in the court-provided Pro Se Litigant’s

Guide — despite being warned at least twice by the court that a failure to respond

would risk dismissal of his case. The simple fact is that no litigant, even a pro se

litigant, may repeatedly disregard a court’s orders without inviting the lawful

possibility that his case might be dismissed. See Lee v. Max Intern., LLC, 638

F.3d 1318, 1321-24 (10th Cir. 2011).

      Before us, Mr. Cook argues that the district court erred in concluding that

his complaint was deficient as a matter of law. But having affirmed the district

court’s dismissal order under Rule 41(b), we have no need to address whether it

was also and independently justified under 28 U.S.C. § 1915(e)(2)(B)(ii) because

the complaint failed to state a claim. If Mr. Cook thought his existing complaint

was sufficient to state a claim, the time to make that argument was in response to

the district court’s show cause order. His didn’t and his failure to respond to that

order was sufficient to support dismissal under Rule 41(b).

      The judgment of the district court is affirmed. Mr. Cook’s motions to

appoint counsel are denied. His motion for permission to proceed on appeal




                                         -3-
without prepayment of costs or fees is granted, and we remind him that he must

continue making partial payments until the entire filing fee is paid in full.


                                                     Entered for the Court



                                                     Neil M. Gorsuch
                                                     Circuit Judge




                                         -4-